Citation Nr: 1120927	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.

4.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

5.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.

6.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

7.  Entitlement to an initial compensable rating for tendonitis and sprain of the left shoulder. 

8.  Entitlement to an initial compensable rating for tendonitis and sprain of the right shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988, and from August 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a January 2010 statement, the Veteran indicated that he wished to submit a claim for an increased rating for migraine headaches, a symptom associated with his service-connected closed head injury, and a service connection claim for arthritis secondary to his service-connected bilateral knee disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction them, and they are referred to the AOJ for appropriate action.  

The claim of entitlement to service connection for tinnitus and the evaluations of the Veteran's disabilities of the bilateral feet, bilateral knees, and bilateral shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Notifying the Veteran of what evidence is required to substantiate the claim under Quartuccio requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a June 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate audiological examination in July 2008.  The Board finds that the examination is adequate for the purpose of making a decision on this claim, as audiological testing performed at this examination shows that the Veteran's hearing did not meet the criteria for a current disability under VA law.  This will be discussed in more detail below.  The Veteran's audiological examinations during service, including the August 2006 separation examination, also do not show the presence of abnormal hearing, as will be discussed below.  Thus, further examination is not required because a current hearing loss disability has not been shown.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that a VA examination is not required when there is no evidence of current disability).  In this regard, the Board acknowledges that the Veteran's service treatment records were not available for review at the time of the July 2008 VA examination and  that the examiner's positive nexus opinion is deficient in that it is in direct conflict with the clinical findings made on examination.  However, the Board finds that these deficiencies are moot given the fact that a current hearing loss disability has not been shown, thus obviating the need to determine whether a hearing loss disability is related to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability resulting from acoustic trauma or hazardous noise exposure in service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under the first Shedden element, the competent evidence of record must show the presence of a current hearing loss disability.  In this regard, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley, 5 Vet. App. at 159.

The Board finds that the presence of a hearing loss disability has not been shown either in service or in the post-service medical evidence of record.  The Veteran's service treatment records do not reflect complaints, diagnoses, or treatment for hearing problems.  The August 2006 separation audiogram shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
-5
10
LEFT
5
0
0
0
10

The results of a speech discrimination test were not recorded.  The Veteran's puretone thresholds show that the Veteran's hearing was normal in both ears at separation.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  

The July 2008 VA audiological examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
20
15
5
15
5

The Veteran's speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.  The audiogram shows that the Veteran had some degree of hearing loss in the right ear at 1000 Hertz.  See Hensley, 5 Vet. App. at 159.  Otherwise, the audiogram and speech recognition scores show that the Veteran's hearing was normal at this time and did not meet the criteria for a hearing loss disability in either ear.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  Indeed, the examiner concluded that the Veteran's hearing was normal in both ears.

The Board notes that the examiner stated in the examination report that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure.  However, the examiner did not give a rationale for this opinion and it is in direct conflict with the examiner's findings that the Veteran had normal hearing in both ears when summarizing the results of the audiological tests.  Thus, the Board cannot accord this opinion any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and is not entitled to any weight if it contains only data and conclusions).  As discussed above in the section of this opinion addressing VA's duty to notify and assist under the VCAA, the Board finds that the adequacy of the examiner's opinion is irrelevant to making a decision on this claim in the absence of a threshold finding that the Veteran has a current hearing loss disability. 

The Board acknowledges the Veteran's contention that he currently has a bilateral hearing loss disability.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history, which includes difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether he has hearing loss severe enough to meet the criteria for a hearing loss disability as defined under VA law.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such a determination can only be made based on audiological testing performed by a medical professional.  See 38 C.F.R. §§ 3.159(a)(1); 3.385.  Thus, the Veteran's opinion that he currently has a hearing loss disability is not considered competent medical evidence.  See 3.159(a)(1); Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 470-71.  Here, the competent medical evidence of record clearly shows that the Veteran does not have a hearing loss disability in either ear. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of competent evidence of a current hearing loss disability, service connection cannot be granted.  See id.; see also Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 


REMAND

The Board finds that the claim of entitlement to service connection for tinnitus and the evaluations of the Veteran's plantar fasciitis of the bilateral feet, patellofemoral syndrome of the bilateral knees, and tendonitis and sprain of the bilateral shoulders must be remanded for further development. 

With respect to the service connection claim for tinnitus, the July 2008 VA examination report reflects that the Veteran denied having symptoms of tinnitus at the time.  Thus, the examiner did not offer an opinion as to the likelihood that it was incurred in or aggravated by active service.  However, the Veteran stated in his August 2008 notice of disagreement that while he did not experience tinnitus during the examination he continues to experience it intermittently.  The Board notes that tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's May 2008 service connection claim for tinnitus and subsequent statements asserting that he has tinnitus establish the presence of this disability.  

The Board finds that another VA examination is warranted to address the etiology of the Veteran's tinnitus.  In this regard, the Veteran served as an infantryman in a combat zone in Iraq.  This military occupational specialty (MOS) has been determined by the Department of Defense in the Duty MOS Noise Exposure Listing to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).  Thus, based on the Veteran's MOS as infantryman and the fact that he has stated that he suffers from tinnitus or ringing in the ears, a new VA examination is warranted to determine the likelihood that tinnitus was incurred in or aggravated by active service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's service-connected disabilities of the bilateral feet, knees, and shoulders, the Veteran stated in his March 2009 substantive appeal (VA Form 9) that these disabilities had gotten worse.  He also stated that he had to terminate his employment due to the pain in his feet.  In an April 2011 brief, the Veteran's representative argued that these disabilities had "worsened immensely in severity" as well as frequency.  

These disabilities were last examined in March 2008.  This examination is now over three years old.  Where the evidence of record does not reflect the current state of a veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, remand is warranted for new examinations to assess the current severity of the Veteran's disabilities of the bilateral feet, knees, and shoulders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's recent VA treatment records from October 2008 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran's VA treatment records from October 2008 to the present and associate them with the file.  All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact, including the efforts that were made to obtain these records, and a copy of such notification associated with the claims file. 

2.  The Veteran should be scheduled for an audiological examination to address the likelihood that the Veteran's tinnitus was incurred in or aggravated by active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's tinnitus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include any hazardous noise exposure from duties as an infantryman in Iraq, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3.  The Veteran should be scheduled for a VA examination to evaluate his plantar fasciitis of the bilateral feet, patellofemoral syndrome of the bilateral knees, and tendonitis and strain of the bilateral shoulders.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  In this regard, x-ray studies should be performed. 

The examiner must conduct repetitive testing of ranges of motion using a goniometer (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in degrees in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner must also state whether, and to what extent, the Veteran experiences additional limitation of motion on repetitive testing or additional functional loss during flare-ups or with repeated use of the feet, knees, and shoulders.  If it is possible to do so without resorting to speculation, the examiner should express such functional losses in terms of additional degrees of limited range of motion.

With respect to the Veteran's plantar fasciitis of the feet, the examiner should address the frequency and degree of pain for each foot and any resulting functional impairment. 

With respect to the Veteran's disabilities of the bilateral knees, the examiner should address whether there is recurrent subluxation or lateral instability of each knee and whether it is slight, moderate or severe.  

With regard to the Veteran's shoulders, the examiner should state whether the Veteran has limitation of motion to the shoulder level, to midway between the side and shoulder level, or limitation of motion to 25 degrees. 

The examiner should give a complete rationale for all opinions expressed.   

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the evaluations of the Veteran's disabilities of the bilateral feet, knees, and shoulders on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


